UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7078



JOSEPH W. LEE,

                                           Petitioner - Appellant,

          versus

EARL D. BESHEARS, Warden, E.C.I.; ATTORNEY
GENERAL OF THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
96-223-CCB)


Submitted:   February 13, 1997         Decided:     February 26, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Joseph W. Lee, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Tarra R. DeShields-Minnis, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order and order

on reconsideration denying relief on his petition filed under 28

U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

Lee v. Beshears, No. CA-96-223-CCB (D. Md. June 20, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2